AMENDMENT TO SECURITIES LENDING AUTHORIZATION AGREEMENT THIS AMENDMENT TO SECURITIES LENDING AUTHORIZATION AGREEMENT (“Amendment”) is made effective as of the 24th day of April , 2015 (the “Effective Date”), by and between THE BANK OF NEW YORK MELLON, (the "Bank") and ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST (the “Client”), with respect to each of the funds identified on thereto, as amended, modified or supplemented from time to time (each a “Lender” and collectively the “Lenders”) and THE BANK OF NEW YORK MELLON (“Bank”). WHEREAS, the Client and the Bank have entered into a certain Securities Lending Authorization Agreement dated as of March 14, 2011 (as amended, modified or supplemented from time to time, the “Agreement”); and WHEREAS, the Client and the Bank desire to amend the Agreement in certain respects as hereinafter provided: NOW, THEREFORE, the parties hereto, each intending to be legally bound, do hereby agree as follows: 1.The Agreement is hereby amended by deleting Attachment 1 therefrom in its entirety and substituting in lieu thereof a new Attachment 1 identical to that which is attached hereto as Exhibit A. 2.Except as expressly amended hereby, all of the provisions of the Agreement shall continue in full force and effect; and are hereby ratified and confirmed in all respects.Upon the effectiveness of this Amendment, all references in the Agreement to “this Agreement” (and all indirect references such as “herein”, “hereby”, “hereunder” and “hereof”) shall be deemed to refer to the Agreement as amended by this Amendment. IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set forth above. THE BANK OF NEW YORK MELLON By: Name: Title: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST By:/s/ Brian Muench Name: Title: EXHIBIT A TO AMENDMENT TO SECURITIES LENDING AUTHORIZATION AGREEMENT which Amendment is made and effective as of April 24, 2015, by and between by and between THE BANK OF NEW YORK MELLON (“Bank") and the ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST (the "Client"). ATTACHMENT 1 to SECURITIES LENDING AUTHORIZATION AGREEMENT dated March 14, 2011 by and between THE BANK OF NEW YORK MELLON,and ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST, the Client, on behalf of various Funds identified therein (the “Agreement”) LIST OF LENDERS The following is the list of the “Lenders” referred to in the Securities Lending Authorization Agreement dated March 14, 2011, by and between THE BANK OF NEW YORK MELLON and ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST, as Client. LIST OF FUNDS Name of Fund Taxpayer Identification Number AZL Morgan Stanley Mid Cap Growth Fund 31-1759338 AZL MFS Value Fund 31-1759342 AZL Invesco Growth and Income Fund 31-1759343 AZL T Rowe Price Capital Appreciation Fund 31-1797022 AZL Invesco International Equity Fund 03-0400198 AZL Federated Clover Small Value Fund 04-3745947 AZL JP Morgan International Opportunities 04-3745951 AZL Columbia Small Cap Value Fund 20-0936615 AZL JP Morgan US Equity Fund 20-0936448 AZL Invesco Equity and Income Fund 20-0936268 AZL MFS Investors Trust Fund 20-2547465 AZL Blackrock Capital Appreciation Fund 20-2547532 AZL Oppenheimer Discovery Fund 20-2547841 AZL Morgan Stanley Global Real Estate Fund 20-4401716 AZL MFS Mid Cap Value Fund 20-4401883 AZL Schroder Emerging Markets Equity Fund 20-4402519 AZL S&P 500 Index Fund 20-8823690 AZL Small Cap Stock Index Fund 20-8824082 AZL NFJ International Value Fund 26-4518597 AZL Mid Cap Index Fund 26-4517801 AZL International Index Fund 26-4517723 AZL Enhanced Bond Index Fund 26-4517412 AZL Russell 1000 Value Index Fund 27-2202907 AZL Russell 1000 Growth Index Fund 27-2202980 AZL Franklin Templeton Founding Strategy Plus Fund (Multiple Sleeves) 26-4514799 AZL Blackrock Global Allocation Fund 45-2969683 AZL Pyramis Bond Fund 45-5393743 AZL Wells Fargo Large Cap Growth Fund 46-4780432 AZL Metwest Total Return Bond Fund 47-1946207 AZL DFA Emerging Markets Core Equity Fund 47-1427689 AZL DFA International Core Equity Fund 47-1447459 AZL DFA U.S. Small Cap Fund 47-1459053 AZL DFA U.S. Core Equity Fund 47-1480901 AZL DFA Five-Year Global Fixed Income Fund 47-1490808
